Motion Granted; Dismissed and Memorandum Opinion filed July 15, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00823-CV

      CURT KRAMER AND CARLOS ALBERTO MAYO, Appellants

                                        V.
                      ZICIX CORPORATION, Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-50613

              MEMORANDUM                         OPINION
      This is an interlocutory appeal from an order signed August 28, 2013,
denying appellants’ special appearances. On July 2, 2014, appellants filed a motion
to dismiss the appeal because the parties have reached a settlement agreement,
rendering the appeal moot. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.